PARKER, Judge.
By this appeal defendant challenges the sufficiency of the evidence to support the trial court’s findings of fact and the sufficiency of the findings to support the judgment. The findings of fact by the judge in contempt proceedings are conclusive on appeal when supported by any competent evidence, and are reviewable only for the purpose of passing on their sufficiency to warrant the judgment. Rose’s Stores, Inc. v. Tarrytown Center, Inc., 270 N.C. 206, 154 S.E. 2d 313. While the evidence in the present case was conflicting and differing inferences could legitimately be drawn therefrom, in our opinion it was sufficient to support the crucial finding made by the trial court to the effect that, since the entry of the previous order and at time of entry of the order finding him in willful contempt, defendant possessed the ability and the means to make the child support payments which he had been ordered to make. Thus, the essential finding which the Supreme Court found missing in Mauney v. Mauney, 268 N.C. 254, 150 S.E. 2d 391, and Yow v. Yow, 243 N.C. 79, 89 S.E. 2d 867, was here made. Since defendant admitted he had failed to comply with the court’s order and the court on competent evidence has found he possessed the means to do so, the judgment finding him in willful contempt and imposing punishment therefor is
Affirmed.
Judges Campbell and Morris concur.